EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Annual Report on Form10-K of Vision-Sciences,Inc. (the “Company”) for the period ended March31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Howard I. Zauberman, President and Chief Executive Officer (Principal Executive Officer) of the Company, and Keith J. C. Darragh, VP, Finance (Principal Financial Officer and Principal Accounting Officer) of the Company, each hereby certifies, pursuant to 18 U.S.C. Section1350, that: to my knowledge, the Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 30, 2014 /s/ Howard I. Zauberman Howard I. Zauberman President and Chief Executive Officer (Principal Executive Officer) Dated: May 30, 2014 /s/ Keith J. C. Darragh Keith J. C. Darragh Vice President, Finance (Principal Financial Officer and Principal Accounting Officer)
